Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 05/07/2021.
Claims 18, 24-27, 30, 32, 34-35 are pending in the application

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/21 has been entered.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to “wherein the programming module (7) is designed such that user functions can bemanually or automatically stored into said storage means (6) from an external storage means or adata network.”  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garfinkle et al. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 24-27, 30, and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabini (PG/PUB 2003/0091443) in view over Lewis et al. (USPN 5812394) in view over Stiles et al. (PG/PUB 2007/0154322) and in further view over Garfinkle (PG/PUB 20070180207)
As per claim 18, Sabini et al. teaches a pump unit (2) (Figure 1 - #40) having an electrical drive motor (5) (Figure 3A- #30) and a control device (4) (Figure 3A- #10, 0029) for controlling the drive motor (5) (#30), 
wherein said control device (4) (#10) comprises at least one microprocessor (8) (Figure 3A e.g. “microprocessor”) and storage means (6) (Figure 3A, 0029, #14 e.g. for purposes 
  wherein said control device (4) comprises or communicates with a programming module (7) (Figure 3A - #29) by which at least one user application is created or modified and stored in said storage means (0029-30), 
wherein said programming module (7) is configured to provide [[a plurality]] one input parameters (13) (e.g. “setpoint/pump data/site specific data”), [[a plurality]] of operators (10) (e.g. “customer adjustable parameter") and [[a plurality]] of actions (14) (e.g. “manual over-ride”)(0029-30)  for selection as program elements and combined to generate at least one user function (18) of said user application which is executed by said microprocessor (0029-30); however, Sabini does not expressly teach a plurality of operators and actions such that a user is able to create a user function by selecting at least one of the operators for combination with at least one of the input parameters and at least one of the offered actions.
Lewis et al. teaches a plurality of inputs, operators, and actions such that a user is able to create a user function by selecting at least one of the operators for combination with at least one of the input parameters and at least one of the offered actions (ABSTRACT, Figure 2, Figure 4, Figure 5, Figure 8, Figure 10a, Figure 12a , Figures 48-51 col 28 lines 30-67 e.g. PMP Start/Stop/IDLE/alarm functions/general output actions after Boolean operation, Boolean operators (logical operations) linked to both input and 
        Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Lewis (e.g. combining a plurality of inputs, operators, and functions to define a control function), to the teachings of Sabini (e.g. programming pump parameters), would achieve an expected and predictable result of programming multiple pump functions. In particular, one of ordinary skill in the art adapting the programming module, as per Sabini, to integrate the pertinent programming functionality of Lewis, would provide an interactive, graphical programming means for defining pump inputs, logical operations, and functions to regulate and customize pump operation.  
               However, Sabini, as modified by Sabini, does not expressly teach the limitations as described below.  In the same field of endeavor and reasonably pertinent to the problem of integrating components, Stiles et al. teaches:
wherein the control device (4) with said microprocessor (8) and said storage means (6) are located in at least one electronic housing arranged at said drive motor (5) or in a housing of said drive motor (5), 
                        Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Stiles et al. (e.g. providing a display comprising control device with microprocessor and memory, the display located at drive motor), to the teachings of Sabini, as modified by Lewis (e.g. providing a graphical programming interface to configure pump 
             Sabini, as modified by Lewis and Stiles, teaches:
at least one of the plurality of input parameters (13) is provided by at least one sensor arranged in the pump unit, at least one external sensor, a computing device (Sabini, 0029-30, see also Lewis,  Figure 2), a data storage means, and/or a data network.
the plurality of operators (10) are logic operators (Lewis, figure 2 - #124), and
the plurality of actions (14) comprise a switching on and off and/or a speed adjustment of
the drive motor (Lewis, Figure 8)
   However, the combination of Sabini, Lewis, and Stiles does not teach the automatically storing into said storage means from an external storage means or data network.  Garfinkle teaches automatically storing into said storage means from an external storage means or data network as described below.
wherein the programming module (7) is designed such that user functions can be manually or automatically stored into said storage means (e.g. see storing said user functions with pump storage means, as per Stiles in combination with Lewis) from an external storage means or data network, and see Garfinkle as teaching automatically storing into said storage means from an external storage means or data network, ABSTRACT, 0010, 0016, 0020, 0024, Figure 2)
Therefore at the time the invention was made one of ordinary skill in the art applying the teachings of Garfinkle, namely manually or automatically backing up and restoring data using an external storage means, to the teachings of Stiles, as modified by Lewis, namely storing user functions within a pump storage device, would achieve an expected and predictable result by coining said elements using known methods.  The application of Garfinkle to Stiles, in combination with Lewis, for posting full or intermediate backups using RFID based technology in light of the standalone pump environment of Stiles (Garfinkle, 0006)

As per claim 24, Sabini et al as modified by Lewis  teaches the pump unit according to claim 18, wherein said programming module (7) is a software module (0030 e.g. as interpreted, software based interface for providing input functionality, i.e.,  “The software associated with program 16 is operative to retrieve and display via the user interface 29 pump system parameters, inputted parameters as well as the sensor input and output conditions and calculated values resulting from the algorithmic execution in program module 17.")
As per claim 25, Sabini et al as modified by Lewis  teaches the pump unit according to claim 18, wherein said programming module (7) is designed such that several of the plurality of input parameters (13), several of the plurality of operators (10) or several of the plurality of actions (14) of said drive motor (5) or combination thereof can be chosen (e.g. intended use limitation) as program elements and combined to generate at least one user function (18) of said user application (Sabini, 0030, 0108, Lewis, supra claim 1)
As per claim 26, Sabini et al as modified by Lewis  teaches the pump unit according to claim 18, wherein said programming module (7) is designed such that at least one action of an external device (e.g. pump)  can be chosen as a program element (0029-30)
As per claim 27, Sabini et al as modified by Lewis  teaches the pump unit according to claim 18, wherein said programming module (7) is designed such that at least one action of the drive motor or a further user function can be chosen (e.g. intended use limitation) as program elements (e.g. “desired pump speed,” 0030, see also Lewis, supra claim 1).
   As per claim 30, Sabini et al as modified by Lewis  teaches the pump unit according to claim 18, wherein said programming module (7) comprises  at least one input device (28) (0029-33)
As per claim 33, Sabini et al. as modified by Lewis  teaches the pump unit according to claim 18, wherein said programming module (7) is designed such that program functions can be stored manually or automatically from an external storage means or a data network into said storage means (6) (Figure 3A, 0029-30)
As per claim 34, Sabini et al. as modified by Lewis  teaches the pump unit according to claim 18, wherein the programming module (7) is designed such that it may communicate with an external device (e.g. pump/motor) to change settings of said device (0029-33)

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabini et al. (PG/PUB 2003/0091443) in view over Lewis et al. (USPN 5812394) view over Stiles et al. (PG/PUB 2007/0154322) in view over Garfinkle (PG/PUB 20070180207) in view over Valluri et al. (PG/PUB 2012/0053737)
As per claim 32, teaches the pump unit according to claim 30, wherein said display (30) [[is a touch screen display]] and acts as an input device.
   Valluri et al. teaches a touch screen interface for receiving input (Col 3 lines 51-55)
            Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Valluri (e.g. providing a touch screen interface for receiving user input), to the teachings of Sabini (e.g. receiving user selections /programming parameters via a user interface), would achieve an expected and predictable result via combining said elements using known methods.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabini et al. (PG/PUB 2003/0091443) in view over Lewis et al. (USPN 5812394) view over Stiles et al. (PG/PUB 2007/0154322) in view over Garfinkle (PG/PUB 20070180207) in view over Beckham (USPN 8573951)
As per claim 35, teaches the pump unit according to claim 18, wherein said pump unit (2) is [[a recirculation pump]] (ABSTRACT e.g. centrifugal pump) 
    Beckham teaches a recirculation pump (Col 1 lines 28-35)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DARRIN D DUNN/Patent Examiner, Art Unit 2117